Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,612,820 to Staat.
In Reference to Claim 8
Staat discloses a transmission between a drive shaft (Fig. 2, 34) and a driven shaft (Fig. 2, 58), which transmission comprises a housing (As showed in Fig. 2) and at least a driven gearwheel (Fig. 2, 56) that is mounted on the driven shaft and a drive gearwheel (Fig. 2, 54) that is mounted on a drive shaft, wherein the housing is provided with an outlet opening (Fig. 2, 134), which outlet opening is placed in a radial extension of one of the gearwheels (As showed in Fig. 2); wherein the outlet opening is located in an extension of a gearwind of one of the gearwheels. (As showed in Fig. 2, the outlet opening 134 is in the width range of the drive gear 54, therefore, the outlet is located in an extension of a gearwind)
Staat teaches the outlet opening is in the radial extension of a gearwheel, but Staat does not teach the outlet opening is in a direction of a line that extends from a rotational center of said one of the gearwheels.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to position the outlet, since it has been held that rearranging parts of an invention involves only routine skill in the art.
In Reference to Claim 12
Staat discloses the outlet opening is placed in the radial extension of a biggest gearwheel (Fig. 2, 54)
In Reference to Claim 13
Staat discloses  a compressor provided with a compressor element (Fig. 2, 24/26) and a motor (Cool. 5, Line 33) to drive the compressor element, wherein the compressor is provided with a transmission according to claim 8 (As showed in Fig. 2) between the drive shaft of the motor and the driven shaft of the compressor element.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Staat in view of US Patent 4,159,255 to Gainer.
In Reference to Claims 10 and 11
Staat discloses the discharge opening (Fig. 2, 134)
Gainer teaches the outlet connects to a discharge pipe (Fig. 2, annotated by the examiner)

    PNG
    media_image1.png
    550
    610
    media_image1.png
    Greyscale

It would have been obvious to one with ordinary skill in the art at the time of the invention, to incorporate teachings from Gainer into the design of Staat.  Doing so, would result in a discharge pipe is connected to the outlet of the oil storage to guide the oil.  Both inventions of Staat and Gainer are in the same field of invention, and Gainer teaches a method of guiding discharged medium with a guaranteed result.
Gainer teaches a straight discharging line in radial direction.  Once the design of Gainer is integrated with Staat, the discharge pipe extends in the extension of the gearwind.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Staat in view of US Patent 6,139,298 to Kojima.
In Reference to Claim 14
Staat discloses a screw compressor.
Staat does not teach a vacuum pump.
Kojima teaches the same operation principle can be applied to the screw compressor as well as a vacuum pump (Col. 1, Line 5-12)
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the invention of Staat to incorporate teachings from Kojima.  Doing so, would result in the screw compressor of Staat being used as a vacuum pump.  Both inventions of Staat and Kojima are in the field of the screw type rotary machine, Kojima teaches the alternative usage of a screw type rotary machines being used as a compressor, an expander, or a vacuum pump with a predictable result of success.
Response to Arguments
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. 
Starting on Page 5, the Applicant argues that the Lorenz reference does not teach the outlet opening is located in an extension of a gearwind of one of the gearwheels.  This argument is true.  However, this argument is based on the amended claim.  And the argument is moot in terms of the new ground of rejection.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746